                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MICHAEL JOHNSON,                                  Case No. 17-cv-00385-JD
                                                         Plaintiff,
                                   8
                                                                                             ORDER RE PETITION FOR WRIT OF
                                                   v.                                        HABEAS CORPUS AND
                                   9
                                                                                             CERTIFICATE OF APPEALABILITY
                                  10       CYNTHIA Y. TAMPKINS,
                                                                                             Re: Dkt. No. 1
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Petitioner Michael Johnson is a California state prisoner who seeks federal habeas relief

                                  14   under 28 U.S.C. § 2254(d)(1). Dkt. No. 1. He was charged with one count of forcible rape, Cal.

                                  15   Penal Code § 261(a)(2) (Count 1), one count of sodomy by use of force, id. § 286(c)(2)(A) (Count

                                  16   2), two counts of forcible penetration, id. § 289(a)(1)(A) (Counts 3 and 4), and one count of false

                                  17   imprisonment, id. § 236 (Count 5). CT at 163-65.1 A jury convicted Johnson on Counts 1, 3, 4,

                                  18   and 5, and found him guilty of misdemeanor battery, Cal. Penal Code § 242, a lesser-included

                                  19   offense of Count 2. Dkt. No. 1. Johnson was sentenced to a prison term of twelve years.

                                  20            Johnson contends that he is entitled to habeas relief because the jury instructions on

                                  21   consent in Counts 1 through 4 unconstitutionally shifted the burden of proof to the defendant.

                                  22   Johnson did not object to the instructions at trial. On direct appeal, the California Court of Appeal

                                  23   rejected these arguments on the merits and affirmed the sentence. Johnson has not presented any

                                  24   reason to reach a different outcome here, and so the petition is denied.

                                  25                                             BACKGROUND

                                  26            The court of appeal provided a detailed account of the material facts and trial proceedings.

                                  27

                                  28   1
                                           Dkt. No. 11-5 at ECF pp. 174-76.
                                   1   People v. Johnson, No. A142514, 2015 WL 5022882 (Cal. Ct. App. Aug. 25, 2015) (unpublished);

                                   2   Dkt. No. 11-3. Neither party disputes the court’s statements, and they will not be presented in toto

                                   3   here.

                                   4           In summary, Johnson was convicted of sexually assaulting the victim, “A.”, in July 2012.

                                   5   Johnson and A. had started communicating with each other on the “Plenty of Fish” dating website.

                                   6   They met by chance at a restaurant while they were each in the company of other friends. They

                                   7   decided to dine together, and their friends left the restaurant before they did.

                                   8           A. did not enjoy Johnson’s company and decided she was not interested in him. In the

                                   9   restaurant parking lot, Johnson groped her and A. pushed him away. He asked for a ride home,

                                  10   which A. agreed to do. In the car, A. thought Johnson was acting in an agitated and “really weird”

                                  11   manner. Johnson, No. A142514, 2015 WL 5022882, at *1. She pulled over on a dimly lit street at

                                  12   a spot that Johnson requested. Johnson then attacked her by, among other actions, twisting her
Northern District of California
 United States District Court




                                  13   breast, grabbing her hair, and reaching under her dress to digitally penetrate her vagina and anus.

                                  14   He inserted his penis into her anus, which caused A. to scream in pain. Johnson jammed his

                                  15   fingers into her mouth to stifle the screams.

                                  16           A. sought to defuse the situation by changing her demeanor and telling Johnson that she

                                  17   needed more room to be comfortable. Johnson stepped out of the car, and A. said she had to leave

                                  18   to pick up her infant daughter. She let Johnson kiss her goodbye because she was afraid. She

                                  19   drove to the home of a friend, who took her to a police station. The police escorted her to a

                                  20   hospital for a sexual assault examination. The exam revealed a “plethora” of injuries consistent

                                  21   with a sexual assault. Id. at *2. It also showed a bite mark on A.’s shoulder. A DNA swab

                                  22   resulted in a minor evidence profile consistent with Johnson’s DNA.

                                  23           A few days later, A. cooperated with the police to make a recorded call to Johnson. A. said

                                  24   she was not on birth control and asked if he had entered her vaginally. Johnson said he had but

                                  25   that he “didn’t finish.” Id. at *3. She asked why he had bitten her back and treated her roughly,

                                  26   and Johnson said it was because he was “just getting a little kinky.” Id. He denied raping her.

                                  27           At trial, Johnson’s main defense was that the sexual contact was consensual and that A.

                                  28   was not a credible witness. Johnson was convicted of one count of forcible rape and two counts of
                                                                                          2
                                   1   forcible sexual penetration (Counts 1, 3 and 4), each of which requires the government to prove

                                   2   lack of consent. The pertinent instructions, CALCRIM Nos. 1000 (forcible rape) and 1045 (sexual

                                   3   penetration), stated that consent means that a person “must act freely and voluntarily and know the

                                   4   nature of the act” and that “[e]vidence that the defendant and the [person] dated is not enough by

                                   5   itself to constitute consent.” Johnson, No. A142514, 2015 WL 5022882, at *3; CT at 286-91;2 RT

                                   6   at 2106-10.3

                                   7            Johnson did not object to the jury instructions at trial. Even so, he argued on direct appeal

                                   8   that the instructions shifted the prosecution’s burden to prove lack of consent to the defendant.

                                   9   The court of appeal determined that the instructions merely defined consent and properly advised

                                  10   the jury that a dating relationship was not sufficient in itself to establish consent, but that the jury

                                  11   was free to consider it as a factor with all the other evidence of consent. Johnson, No. A142514,

                                  12   2015 WL 5022882, at *3. The court concluded that nothing in the plain language of the
Northern District of California
 United States District Court




                                  13   instructions lessened the prosecutor’s burden of proof or shifted the burden to the defendant. Id.

                                  14   The California Supreme Court denied Johnson’s petition for review.

                                  15                                           LEGAL STANDARDS

                                  16            A district court may not grant a petition challenging a state conviction or sentence on the

                                  17   basis of a claim that was reviewed on the merits in state court unless the state court’s adjudication

                                  18   of the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable

                                  19   application of, clearly established Federal law, as determined by the Supreme Court of the United

                                  20   States; or (2) resulted in a decision that was based on an unreasonable determination of the facts in

                                  21   light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d); see also

                                  22   Martinez v. Sullivan, No. 17-CV-04436-JD, 2019 WL 1877347, at *2 (N.D. Cal. Apr. 26, 2019).

                                  23   The first prong applies both to questions of law and to mixed questions of law and fact, Williams

                                  24   v. Taylor, 529 U.S. 362, 407-09 (2000), while the second prong applies to decisions based on

                                  25   factual determinations, Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

                                  26
                                  27
                                       2
                                  28       Dkt. No. 11-5 at ECF pp. 295-300.
                                       3
                                           Dkt. No. 11-11 at ECF pp. 57-61.
                                                                                           3
                                   1          A state court decision is “contrary to” Supreme Court authority only if “the state court

                                   2   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

                                   3   the state court decides a case differently than [the Supreme] Court has on a set of materially

                                   4   indistinguishable facts.” Williams, 529 U.S. at 412-13. A state court decision is an “unreasonable

                                   5   application of” Supreme Court authority if it correctly identifies the governing legal principle from

                                   6   the Supreme Court’s decisions but “unreasonably applies that principle to the facts of the

                                   7   prisoner’s case.” Id. at 413. The federal court on habeas review may not issue the writ “simply

                                   8   because that court concludes in its independent judgment that the relevant state-court decision

                                   9   applied clearly established federal law erroneously or incorrectly.” Id. at 411. Rather, the

                                  10   application must be “objectively unreasonable” to support granting the writ. Id. at 409. “If this

                                  11   standard is difficult to meet, that is because it was meant to be. As amended by AEDPA,

                                  12   § 2254(d) stops short of imposing a complete bar on federal-court relitigation of claims already
Northern District of California
 United States District Court




                                  13   rejected in state proceedings.” Harrington v. Richter, 562 U.S. 86, 102 (2011).

                                  14          Under Section 2254(d)(2), a state court decision “based on a factual determination will not

                                  15   be overturned on factual grounds unless objectively unreasonable in light of the evidence

                                  16   presented in the state-court proceeding.” Miller-El, 537 U.S. at 340; see also Torres v. Prunty,

                                  17   223 F.3d 1103, 1107 (9th Cir. 2000). In conducting its analysis, the federal court must presume

                                  18   the correctness of the state court’s factual findings, and the petitioner bears the burden of rebutting

                                  19   that presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1). Section 2254(d)(2)

                                  20   also sets “a daunting standard -- one that will be satisfied in relatively few cases. Nevertheless,

                                  21   the standard is not impossible to meet.” Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir. 2004);

                                  22   see also Miller-El, 537 U.S. at 340 (“Deference does not by definition preclude relief. A federal

                                  23   court can disagree with a state court’s credibility determination and, when guided by AEDPA,

                                  24   conclude the decision was unreasonable”).

                                  25          The state court decision to which Section 2254(d) applies is the “last reasoned decision” of

                                  26   the state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991); Barker v. Fleming, 423

                                  27   F.3d 1085, 1091-92 (9th Cir. 2005). When there is no reasoned opinion from the highest state

                                  28   court to consider the petitioner’s claims, the Court looks to the last reasoned opinion from a lower
                                                                                          4
                                   1   court. See Nunnemaker, 501 U.S. at 801-06; Shackleford v. Hubbard, 234 F.3d 1072, 1079 n.2

                                   2   (9th Cir. 2000). In this case the Court looks to the opinion by the California Court of Appeal for

                                   3   all the claims in the petition.

                                   4                                               DISCUSSION

                                   5           Johnson raises essentially the same jury instruction argument here that he did before the

                                   6   court of appeal, with the addition of a reference to the instruction for forcible sodomy in

                                   7   CALCRIM No. 1030. Johnson was not convicted of sodomy, see Dkt. No. 24 at 3 n.2, and the

                                   8   court of appeal did not expressly address Instruction No. 1030.

                                   9           For the most part, Johnson’s petition and eight-page traverse simply re-argue the evidence

                                  10   presented at trial about consent, and assert, without any case law support, that the dating

                                  11   relationship language in the instructions somehow shifted the burden of proof to him. See Dkt.

                                  12   No. 24 at 7. Johnson never mentions the court of appeal decision, let alone show how it might
Northern District of California
 United States District Court




                                  13   have been contrary to federal law or based on an unreasonable determination of the facts. In

                                  14   effect, his petition and traverse challenge the trial court’s instructions as if the court of appeal

                                  15   decision never happened. That approach misapprehends the governing standards and procedures

                                  16   for habeas relief, and the Court’s limited role in reviewing state criminal convictions.

                                  17           A good argument can be made that this is enough on its own to deny the petition.

                                  18   Nevertheless, mainly for the sake of completeness, the Court will address the claim, even though it

                                  19   is not well formulated.

                                  20           An independent review shows no error in the court of appeal’s determination of the jury

                                  21   instruction issues, or that the challenged instructions denied Johnson a fair trial. To start, even

                                  22   though Johnson failed to object to the jury instructions at trial, the court of appeal properly

                                  23   reviewed his claim “on the merits.” Johnson, No. A142514, 2015 WL 5022882, at *3 n.3. It

                                  24   reasonably concluded that the jury instructions “correctly informed the jury that a dating

                                  25   relationship is not ‘sufficient’ to constitute consent” but was “one piece of evidence for the jury to

                                  26   consider.” Id. at *3. This did not shift the burden of proof because “[t]he jury was not precluded

                                  27   from considering the existence of a dating relationship between appellant and A. in resolving the

                                  28   issue of consent, nor was it advised to presume a lack of consent.” Id.
                                                                                           5
                                   1            There is nothing unsound in these conclusions that would warrant federal habeas relief. To

                                   2   obtain federal collateral relief for a jury charge, a petitioner must show that the challenged

                                   3   instruction so tainted the entire trial that the resulting conviction violated due process. See Estelle

                                   4   v. McGuire, 502 U.S. 62, 72; Cupp v. Naughten, 414 U.S. 141, 147 (1973). The instruction should

                                   5   not be judged in isolation, but considered in the context of the instructions as a whole and the trial

                                   6   record. Estelle, 502 U.S. at 72. Specifically, the court should evaluate jury instructions in the

                                   7   context of the overall charge to the jury as a component of the entire trial process. United States v.

                                   8   Frady, 456 U.S. 152, 169 (1982) (citing Henderson v. Kibbe, 431 U.S. 145, 154 (1977)); Prantil v.

                                   9   California, 843 F.2d 314, 317 (9th Cir. 1988).

                                  10            Johnson has not carried his burden on these showings. To the contrary, the trial record

                                  11   weighs heavily against a finding that his conviction violated due process or fundamental notions

                                  12   of justice and fairness. The jury was instructed that the prosecutor “ha[d] the burden of proving
Northern District of California
 United States District Court




                                  13   beyond a reasonable doubt that the defendant did not actually and reasonably believe that the

                                  14   [woman] consented,” and that if the prosecutor failed to meet this burden of consent “you must

                                  15   find the defendant not guilty.” CT at 286-91;4 RT at 2106-10.5 The jury also heard an abundance

                                  16   of evidence, including testimony from A., percipient witnesses, police officers, the nurse who

                                  17   conducted the sexual assault examination, photographs of A. taken after the assault, the DNA test

                                  18   taken from a bite mark on A.’s back, and the recorded call between A. and Johnson that was

                                  19   conducted with the help of a police officer the next day. See Johnson, No. A142514, 2015 WL

                                  20   5022882, at *1-2.

                                  21            Johnson also offers little in the way of case law to support of his petition. He does not

                                  22   argue that the standardized jury instructions used at the trial, or the penal code on which they are

                                  23   based, are unconstitutional. He is foreclosed in the habeas context from challenging the

                                  24   instructions as “allegedly incorrect under state law.” Estelle, 502 U.S. at 71-72. While it is

                                  25   certainly true, as Johnson says, that due process requires a jury determine every element of a crime

                                  26   beyond a reasonable doubt, United States v. Gaudin, 515 U.S. 506, 522-23 (1995), and that a jury

                                  27
                                       4
                                  28       Dkt. No. 11-5 at ECF pp. 295-300.
                                       5
                                           Dkt. No. 11-11 at ECF pp. 57-61.
                                                                                          6
                                   1   instruction may not shift the burden of proof as to one of those elements, Sandstrom v. Montana,

                                   2   442 U.S. 510, 521 (1979), he simply alludes to those general principles in a few short sentences,

                                   3   and makes no effort to show how the court of appeal’s conclusions were in any way infirm under

                                   4   them.

                                   5           Johnson’s reference to Pope v. Illinois, 481 U.S. 497 (1987), is also misdirected. Dkt. No.

                                   6   24 at 8. Pope involved prosecutions under an Illinois obscenity statute where the juries were

                                   7   instructed to evaluate obscenity in a way that was inconsistent with established federal law as

                                   8   determined by the Supreme Court. Id. at 499-500. Rather than reverse the convictions outright,

                                   9   the Supreme Court remanded for a determination of whether they might be “subject to salvage”

                                  10   under a harmless error analysis. Id. at 501.

                                  11           How any of this applies to Johnson is left unsaid in his brief. He suggests Pope is

                                  12   “analogous” to his case, Dkt. No. 24 at 8, but does not explain why. His extraction of a snippet
Northern District of California
 United States District Court




                                  13   from a footnote in Pope, id., provides no illumination and is arguably a distortion of what the

                                  14   Supreme Court was addressing. See Pope, 481 U.S. at 503 n.7.

                                  15                                             CONCLUSION

                                  16           The petition is denied. A certificate of appealability is also denied. The federal rules

                                  17   governing habeas cases brought by state prisoners require a district court that issues an order

                                  18   denying a habeas petition to either grant or deny therein a certificate of appealability. See Rules

                                  19   Governing § 2254 Cases, Rule 11(a).

                                  20           The Court may grant a certificate of appealability “only if the applicant has made a

                                  21   substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the

                                  22   certificate must indicate which issues satisfy this standard. Id. § 2253(c)(3). “Where a district

                                  23   court has rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c)

                                  24   is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district

                                  25   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                  26   473, 484 (2000).

                                  27

                                  28
                                                                                         7
                                   1         Johnson has not shown a certificate is warranted.

                                   2         IT IS SO ORDERED.

                                   3   Dated: August 20, 2019

                                   4

                                   5
                                                                                                 JAMES DONATO
                                   6                                                             United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      8
